 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Penne Hauk,                                      No. CV-18-08061-PCT-JJT
10                  Plaintiff,                         ORDER
11    v.
12    Commissioner of Social Security
      Administration,
13
                    Defendant.
14
15          At issue is the denial of Plaintiff Penne Ann Hauk’s Applications for Disability
16   Insurance Benefits and Supplemental Security Income by the Social Security
17   Administration (“SSA”) under the Social Security Act (“the Act”). Plaintiff filed a
18   Complaint (Doc. 1) with this Court seeking judicial review of that denial, and the Court
19   now addresses Plaintiff’s Opening Brief (Doc. 16, “Pl.’s Br.”), Defendant Social Security
20   Administration Commissioner’s Opposition (Doc. 23, “Def.’s Br.”), and Plaintiff’s Reply
21   (Doc. 26, “Reply”). The Court has reviewed the briefs and Administrative Record
22   (Doc. 13, R.) and now reverses the Administrative Law Judge’s decision (R. at 15–27) as
23   upheld by the Appeals Council (R. at 1–3).
24   I.     BACKGROUND
25          Plaintiff filed an application for Disability Insurance Benefits on April 3, 2014 (R.
26   at 15) and, a day later, an application for Supplemental Security Income Benefits (R. at 15)
27   for a period of disability beginning August 21, 2012 (R. at 15). Plaintiff’s claims were
28   denied initially on August 26, 2014 (R. at 15), and upon reconsideration on April 17, 2015
 1   (R. at 15). Plaintiff then testified at a hearing held before an Administrative Law Judge
 2   (“ALJ”) on February 22, 2017. (R. at 40–77.) On May 24, 2015, the ALJ denied Plaintiff’s
 3   Applications. (R. at 15–27.) On January 23, 2018, the Appeals Council denied a request
 4   for review of the ALJ’s decision. (R. at 1–3.) On March 19, 2018, Plaintiff filed this action
 5   seeking judicial review of the denial.
 6          The Court has reviewed the medical evidence in its entirety and finds it unnecessary
 7   to provide a complete summary here. The pertinent medical evidence will be discussed in
 8   addressing the issues raised by the parties. In short, upon considering the medical records
 9   and opinions, the ALJ found that Plaintiff has the following impairments: osteoarthritis,
10   fibromyalgia, chronic pulmonary heart disease, status post hammertoe surgery,
11   emphysema, chronic obstructive pulmonary disease, depression, attention deficit disorder,
12   and anxiety. (R. at 17–18.)
13          Ultimately, the ALJ determined that Plaintiff “does not have an impairment or
14   combination of impairments that meets or medically equals the severity of one of the listed
15   impairments in 20 CFR Part 404.” (R. at 20.) The ALJ found that Plaintiff has the residual
16   functional capacity (“RFC”) to “perform medium work as defined in 20 CFR 404.1567(c)
17   and 416.967(c).” (R. at 20.) Based on a Vocational Expert’s (“VE”) answers to hypothetical
18   questions, the ALJ concluded that Plaintiff could perform her past work as a screen printer
19   and screen printer helper and is not disabled under the Act. (R. at 26.)
20   II.    LEGAL STANDARD
21          In determining whether to reverse an ALJ’s decision, the district court reviews only
22   those issues raised by the party challenging the decision. See Lewis v. Apfel, 236 F.3d 503,
23   517 n.13 (9th Cir. 2001). The court may set aside the Commissioner’s disability
24   determination only if the determination is not supported by substantial evidence or is based
25   on legal error. Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is
26   more than a scintilla, but less than a preponderance; it is relevant evidence that a reasonable
27   person might accept as adequate to support a conclusion considering the record as a whole.
28   Id. To determine whether substantial evidence supports a decision, the court must consider


                                                  -2-
 1   the record as a whole and may not affirm simply by isolating a “specific quantum of
 2   supporting evidence.” Id. As a general rule, “[w]here the evidence is susceptible to more
 3   than one rational interpretation, one of which supports the ALJ’s decision, the ALJ’s
 4   conclusion must be upheld.” Thomas v. Barnhart, 278 F.3d 947, 954 (9th Cir. 2002)
 5   (citations omitted).
 6          To determine whether a claimant is disabled for purposes of the Act, the ALJ
 7   follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the burden of
 8   proof on the first four steps, but the burden shifts to the Commissioner at step five. Tackett
 9   v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ determines whether
10   the claimant is presently engaging in substantial gainful activity. 20 C.F.R. §
11   404.1520(a)(4)(i). If so, the claimant is not disabled and the inquiry ends. Id. At step two,
12   the ALJ determines whether the claimant has a “severe” medically determinable physical
13   or mental impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If not, the claimant is not disabled
14   and the inquiry ends. Id. At step three, the ALJ considers whether the claimant’s
15   impairment or combination of impairments meets or medically equals an impairment listed
16   in Appendix 1 to Subpart P of 20 C.F.R. Part 404. 20 C.F.R. § 404.1520(a)(4)(iii). If so,
17   the claimant is automatically found to be disabled. Id. If not, the ALJ proceeds to step four.
18   Id. At step four, the ALJ assesses the claimant’s RFC and determines whether the claimant
19   is still capable of performing past relevant work. 20 C.F.R. § 404.1520(a)(4)(iv). If so, the
20   claimant is not disabled and the inquiry ends. Id. If not, the ALJ proceeds to the fifth and
21   final step, where he determines whether the claimant can perform any other work in the
22   national economy based on the claimant’s RFC, age, education, and work experience. 20
23   C.F.R. § 404.1520(a)(4)(v). If so, the claimant is not disabled. Id. If not, the claimant is
24   disabled. Id.
25   III.   ANALYSIS
26          Plaintiff raises two arguments for the Court’s consideration: (1) the ALJ erred by
27   rejecting the medical opinions of Plaintiff’s treating physicians, instead relying on the
28   opinion of an examining physician; and (2) the ALJ failed to provide clear and convincing


                                                 -3-
 1   reasons for rejecting Plaintiff’s testimony regarding the severity of her symptoms and
 2   limitations. (Pl.’s Br. at 2.)
 3          A.      The ALJ Erred by Giving Little Weight to the Medical Opinions of
                    Plaintiff’s Treating Physicians and Instead Giving Great Weight to the
 4                  Opinion of an Examining Physician
 5          The ALJ determined that Plaintiff is not presently engaged in substantial gainful
 6   activity and, although she suffers from severe impairments, they are not equal to those
 7   listed in 20 C.F.R. Part 404. The dispute comes at the ALJ’s assessment of Plaintiff’s RFC,
 8   in which the ALJ found that, based on the entire record, Plaintiff has the RFC to perform
 9   medium work as defined in 20 C.F.R. §§ 404.1567(c) and 416.967(c). Specifically, the
10   ALJ found Plaintiff could lift and carry fifty pounds occasionally and twenty-five pounds
11   frequently; stand six hours; walk six hours; frequently stoop, kneel, crouch, and crawl;
12   occasionally climb ramps and stairs, but never ladders, ropes, or scaffolds; and never be
13   around unprotected heights or moving mechanical parts. The Court focuses on this
14   assessment in concluding that the ALJ erred by relying on the opinion of an examining
15   physician, rather than those of Plaintiff’s treating physicians, in making her RFC
16   determination.
17          While “[t]he ALJ must consider all medical opinion evidence,” there is a hierarchy
18   among the sources of medical opinions. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th
19   Cir. 2008). Those who have treated a claimant are treating physicians, those who examined
20   but did not treat the claimant are examining physicians, and those who neither examined
21   nor treated the claimant are nonexamining physicians. Lester v. Chater, 81 F.3d 821, 830
22   (9th Cir. 1995). “As a general rule, more weight should be given to the opinion of a treating
23   source than to the opinion of doctors who did not treat the claimant.” Id. This is so because
24   treating physicians have the advantage of in-person interaction and typically a longer
25   history of treatment than a claimant’s other doctors, and their “subjective judgments . . .
26   are important, and properly play a part in their medical evaluations.” Embrey v. Bowen,
27   849 F.2d 418, 422 (9th Cir. 1988).
28


                                                 -4-
 1          Given this hierarchy, if the treating physician’s evidence is controverted by a
 2   nontreating or nonexamining physician, the ALJ may disregard it only after “setting forth
 3   specific, legitimate reasons for doing so that are based on substantial evidence in the record.
 4   Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983). “Substantial evidence means more
 5   than a mere scintilla, but less than a preponderance.” Andrews v. Shalala, 53 F.3d 1035,
 6   1039 (9th Cir. 1995). Normally, “[t]he opinion of a nonexamining physician cannot by
 7   itself constitute substantial evidence that justifies the rejection of the opinion of . . . a
 8   treating physician.” Lester, 81 F.3d at 831. But where “the opinion of a nontreating source
 9   is based on independent clinical findings that differ from those of the treating physician,
10   the opinion of the nontreating physician may itself be substantial evidence.” Andrews, 53
11   F.3d at 1041. When that is the case, an ALJ can satisfy his burden for specific and
12   legitimate reasons “by setting out a detailed and thorough summary of the facts and
13   conflicting clinical evidence, stating his interpretation thereof, and making findings.”
14   Magallanes v. Bowen, 881 F.2d 747, 751–55 (9th Cir. 1989); see also Embrey, 849 F.2d at
15   421–22 (“The ALJ must do more than offer his conclusions. He must set forth his own
16   interpretations and explain why they, rather than the doctors’, are correct.”).
17          Here, the ALJ failed to provide specific, legitimate reasons based on substantial
18   evidence for rejecting the opinions of Plaintiff’s treating physicians in favor of the opinion
19   of an examining physician, Dr. McPhee.
20          Dr. Stonecipher served as Plaintiff’s primary care physician, whom Plaintiff saw
21   between March 2013 and November 10, 2015, with an undetermined lapse of treatment
22   prior to November 2014. (R. at 451, 930–91.) Dr. Stonecipher reached the following
23   diagnoses of Plaintiff: migraines, pericarditis, arthritis, fatigue, attention deficit
24   hyperactivity disorder, osteoporosis, and hypertension. (R. at 712.) Based on these
25   diagnoses and their continuous treatment relationship, on June 4, 2015, Dr. Stonecipher
26   concluded that in an eight-hour work day Plaintiff could carry less than five pounds
27   frequently; stand two hours; sit two hours; and never climb, balance, stoop, kneel, crouch,
28   or crawl. (R. at 712.)


                                                  -5-
 1           On March 6, 2013, Dr. Stonecipher referred Plaintiff to a rheumatologist,
 2   Dr. Epstein, after Plaintiff complained of diffuse pain in her feet, hand, joints, and soft
 3   tissue. (R. at 451.) There, Dr. Epstein made the following musculoskeletal findings:
 4           [M]ild degenerative changes [in] small joints of the hands. . . . [M]ild
             tenderness in the PIP joints without synovitis. Grip is normal. There
 5           appear[s] to be degenerative changes of the MTP joints without obvious
             synovitis but with moderate tenderness. Otherwise, no synovitis or
 6           tenderness [in the] small joints of the hands, wrists, elbows, shoulders, hips,
             knees, ankles, or MTPs. [A]ll joints with full range of motion. [C]ervical
 7           spine and lumbosacral spine have mild decreased range of motion all planes.
 8   (R. at 453.) Despite these findings, Dr. Epstein diagnosed Plaintiff with fibromyalgia after
 9   Plaintiff demonstrated eighteen of eighteen classic tender points consistent with
10   fibromyalgia. (R. at 453.) In a follow-up appointment two months later, Dr. Epstein noted
11   he “[felt] [Plaintiff] was totally and permanently disabled for any occupation given the
12   severity of her symptoms and the length of time she ha[d] had them.” (R. at 457.) Further,
13   Dr. Epstein “[didn’t] feel additional medicines [would] be of any help [to Plaintiff].” (R. at
14   457.)
15           A second primary care physician, whom Plaintiff saw on three different occasions
16   between November 2016 and December 2016, came to similar conclusions as
17   Drs. Stonecipher and Epstein regarding Plaintiff’s physical limitations. (R. at 894–906.)
18   Dr. Shea reached the following diagnoses of Plaintiff: headaches, foot pain, and right hip
19   pain. (R. at 387.) And, according to Dr. Shea, Plaintiff’s “feet [were] very limited.” (R. at
20   387.) Based on these diagnoses and their continuing relationship, on December 15, 2016,
21   Dr. Shea concluded that in an eight-hour workday Plaintiff could carry less than five
22   pounds only occasionally; stand two hours; sit four hours; and never climb, balance, stoop,
23   kneel, crouch, or crawl. (R. at 387.) Additionally, Dr. Shea noted that Plaintiff would need
24   to elevate her legs every one to two hours throughout the workday. (R. at 387.)
25           On the other hand, Dr. McPhee, an examining physician, concluded Plaintiff would
26   be capable of medium exertion after she recovered from her foot surgeries. Dr. McPhee
27   examined Plaintiff on August 7, 2014 (R. at 623) and gave his opinion in two parts.
28   Initially, Dr. McPhee observed hammer toes on the second through fifth toes on each of


                                                  -6-
 1   Plaintiff’s feet and noted that Plaintiff planned to have surgery on both feet to correct the
 2   condition. (R. at 624.) Prior to surgery, Dr. McPhee opined that in an eight-hour workday
 3   Plaintiff could lift twenty pounds occasionally and ten pounds frequently; stand and walk
 4   for four hours total; climb ramps and stairs occasionally; frequently stoop, kneel, crouch,
 5   and crawl; sit for an unlimited period; reach, handle, finger, or feel without limitation; and
 6   never climb ladders, ropes, or scaffolds. (R. at 625.) Dr. McPhee speculated that after
 7   Plaintiff recovered from her surgeries, she would be able to stand, walk, and lift without
 8   limitation. (R. at 625.) In fact, he believed she would be able to lift fifty pounds
 9   occasionally and twenty-five pounds frequently throughout an eight-hour workday. (R. at
10   625.)
11           The ALJ assigned “little weight” to the opinions of Drs. Stonecipher and Shea, and
12   she made no mention of Dr. Epstein’s opinion in her decision. Conversely, although the
13   ALJ rejected the first part of Dr. McPhee’s opinion, she assigned “great weight” to the
14   second part. The ALJ provided the following reasons for rejecting the opinions of
15   Plaintiff’s treating physicians in favor of the second part of Dr. McPhee’s opinion: First,
16   in Dr. McPhee’s physical examination of Plaintiff, Dr. McPhee found Plaintiff had “full
17   range of motion with normal strength in the bilateral upper and lower extremities”; “normal
18   deep tendon reflexes throughout and great toes were down going on the Babinski’s reflex”;
19   and “normal gait and station.” (R. at 24.) Second, although Drs. Stonecipher and Shea
20   found Plaintiff had functional loss in her hips, knees, hands, shoulders, and arms, neither
21   provided an explanation for the degree of functional loss. (R. at 25.) Third, Drs.
22   Stonecipher and Shea found that Plaintiff suffered from migraines (or headaches), but
23   according to the ALJ, there is no evidence of migraines or headaches in the record, and
24   Plaintiff did not allege either as an impairment. (R. at 25.) Lastly, Dr. Stonecipher’s records
25   do not describe any abnormal musculoskeletal findings, hand or wrist findings, or joint
26   findings; rather, according to the ALJ, Dr. Stonecipher merely noted that Plaintiff was
27   seeing a rheumatologist. (R. at 25.)
28


                                                  -7-
 1          Full range of motion and normal strength in the bilateral upper and lower
 2   extremities, normal reflexes, and normal gait and station are not inconsistent with the
 3   unique nature of fibromyalgia, nor, as Dr. McPhee’s opinion shows, do they demonstrate
 4   Plaintiff is capable of medium exertion. Those suffering from fibromyalgia can have
 5   normal muscle strength, sensory functions, and reflexes. Revels v. Berryhill, 874 F.3d 648,
 6   656 (9th Cir. 2017). “Their joints appear normal, and further musculoskeletal examination
 7   indicates no objective joint swelling.” Id. (quoting Rollins v. Massanari, 261 F.3d 853, 863
 8   (9th Cir. 2001)). Accordingly, in citing the above clinical observations, the ALJ fails to
 9   account for the unique symptoms of fibromyalgia as the Ninth Circuit directs. Moreover,
10   despite making these clinical observations during his examination of Plaintiff, Dr. McPhee
11   concluded that Plaintiff was limited to lifting twenty pounds occasionally and ten pounds
12   frequently and four hours total of standing and walking. Therefore, given the unique
13   diagnosis in this case, the above clinical observations are not a legitimate reason for
14   rejecting the opinions of Plaintiff’s treating physicians.
15          Dr. Stonecipher noted that Plaintiff suffered from migraines, pericarditis, arthritis,
16   fatigue, attention deficit hyperactivity disorder, osteoporosis, and hypertension (R. at 712),
17   and Dr. Shea noted that Plaintiff suffered from headaches, foot pain, and right hip pain (R.
18   at 387). The bases for these diagnoses are detailed throughout the record, and as the ALJ
19   found, these impairments could reasonably be expected to cause the symptoms Plaintiff
20   has alleged. (R. at 22.) Moreover, Drs. Stonecipher and Shea have seen Plaintiff for
21   numerous in-person visits over an extended period of time; for these reasons, their
22   subjective judgments are important and properly play a part in their medical evaluations.
23   Bowen, 849 F.2d at 422. Indeed, because of her continuing relationship with Plaintiff,
24   Dr. Shea had the benefit of evaluating Plaintiff after Plaintiff underwent surgery on her
25   right foot in August 2016 to correct her hammertoes, (R. at 1044); thus, unlike Dr. McPhee,
26   Dr. Shea was not forced to speculate as to Plaintiff’s physical condition post surgery.
27   Accordingly, Drs. Stonecipher and Shea did not fail to provide an explanation for the
28


                                                  -8-
 1   degree of functional loss they assert Plaintiff has suffered, and therefore, this is not a
 2   legitimate reason based on substantial evidence for rejecting their opinions.
 3          The record contains numerous instances in which Plaintiff complained of migraine
 4   headaches. (R. at 743, 832, 896, 1030, 1034, 1040, 1154, 1208.) As a result, the ALJ should
 5   not have rejected the opinions of Drs. Stonecipher and Shea for considering Plaintiff’s
 6   migraine headaches.
 7          Finally, the ALJ failed to allot the opinion of Dr. Epstein, a rheumatologist, its
 8   appropriate weight. “[T]he opinions of a specialist about medical issues related to his or
 9   her area of specialization are given more weight than the opinions of nonspecialists.”
10   Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996). Rheumatologists specialize in
11   connective tissue, joint, and autoimmune impairments, like fibromyalgia. Accordingly,
12   without specific, legitimate reasons based on substantial evidence in the record for rejecting
13   it, the ALJ should have considered Dr. Epstein’s opinion that “[Plaintiff] was totally and
14   permanently disabled for any occupation given the severity of her symptoms and the length
15   of time she ha[d] had them.” (R. at 457.)
16          For these reasons the ALJ erred by giving little, or no, weight to the medical
17   opinions of Plaintiff’s treating physicians.
18          B.     The ALJ Erred by Discrediting Plaintiff’s Symptom Testimony
19          Plaintiff also argues that the ALJ erred by rejecting her symptom testimony. (Pl.’s
20   Br. at 14–19.) Although credibility is the province of the ALJ, an adverse credibility
21   determination requires the ALJ to provide “specific, clear and convincing reasons for
22   rejecting the claimant’s testimony regarding the severity of the claimant’s symptoms.”
23   Treichler v. Comm’r of Soc. Sec., 775 F.3d 1090, 1102 (9th Cir. 2014) (internal citations
24   omitted).
25          Although the ALJ found that Plaintiff’s fibromyalgia is a severe medically
26   determinable impairment, she discounted Plaintiff’s testimony regarding her symptoms
27   because a physical examination noted “mostly normal functionality.” (R. at 22.) “Typical
28   symptoms [of fibromyalgia] include ‘chronic pain throughout the body, multiple tender


                                                    -9-
 1   points, fatigue, stiffness, and a pattern of sleep disturbance than can exacerbate the cycle
 2   of pain and fatigue.’” Revels, 874 F.3d at 656 (quoting Benecke v. Barnhart, 379 F.3d 587,
 3   590 (9th Cir. 2004)). As noted above, those suffering from fibromyalgia can have “muscle
 4   strength, sensory functions, and reflexes [that] are normal.” Id. (alteration in original)
 5   (quoting Rollins, 261 F.3d at 863). “Their joints appear normal, and further
 6   musculoskeletal examination indicates no objective joint swelling.” Id. (quoting Rollins,
 7   261 F.3d at 863). Indeed, Dr. Epstein, Plaintiff’s treating rheumatologist, noted the exact
 8   same normal functionality just prior to concluding Plaintiff was totally and permanently
 9   disabled for any occupation. See Rollins, 261 F.3d at 863 (“One of the most striking aspects
10   of the disease is the absence of symptoms that a lay person may ordinarily associate with
11   joint and muscle pain.”). Accordingly, the physical findings listed to discredit Plaintiff’s
12   symptom testimony are not clear and convincing reasons for rejecting the Plaintiff’s
13   testimony regarding the severity of her fibromyalgia symptoms.
14          Lastly, the record is replete with Plaintiff’s complaints about pain, and in at least
15   one instance, Plaintiff told her physical therapist that “she has not been able to get out of
16   bed most days as of late due to fibromyalgia and bilateral hip pain” (R. at 543). Therefore,
17   the ALJ was wrong to discount Plaintiff’s testimony with respect to her fibromyalgia
18   symptoms based on a lack of corroboration with the medical record.
19          C. The Credit-As-True Rule Applies
20          The credit-as-true rule only applies in cases that raise “rare circumstances” which
21   permit the Court to depart from the ordinary remand rule under which the case is remanded
22   for additional investigation or explanation. Treichler v. Comm’r of Soc. Sec. Admin., 775
23   F.3d 1090, 1099-1102 (9th Cir. 2014). These rare circumstances arise when three elements
24   are present. First, the ALJ must have failed to provide legally sufficient reasons for
25   rejecting medical evidence. Id. at 1100. Second, the record must be fully developed, there
26   must be no outstanding issues that must be resolved before a determination of disability
27   can be made, and the Court must find that further administrative proceedings would not be
28   useful. Id. at 1101. Further proceedings are considered useful when there are conflicts and


                                                - 10 -
 1   ambiguities that must be resolved. Id. Third, if the above elements are met, the Court may
 2   “find[] the relevant testimony credible as a matter of law . . . and then determine whether
 3   the record, taken as a whole, leaves ‘not the slightest uncertainty as to the outcome of [the]
 4   proceeding.’” Id. (citations omitted).
 5          In this case, the credit-as-true rule applies. As the Court discussed above, the ALJ
 6   failed to provide legally sufficient reasons for rejecting the opinion of Plaintiff’s treating
 7   physicians—who identified limitations inconsistent with Plaintiff’s ability to perform
 8   sustained work—and Plaintiff’s symptom testimony. If this evidence is properly credited,
 9   the Court sees no significant conflicts or ambiguities that are left for the ALJ to resolve.
10   Moreover, considering the record as a whole, including Plaintiff’s testimony as to her
11   physical limitations—which the Court credits as a matter of law—and the VE’s testimony
12   that an individual incapable of working a total of eight hours in a day could not obtain full-
13   time work in a competitive environment (R. at 81), the Court is left with no doubt that
14   Plaintiff is disabled under the Act. See Garrison, 759 F.3d at 1022–23; Lingenfelter v.
15   Astrue, 504 F.3d 1028, 1040–41 & n.12 (9th Cir. 2007).
16   IV.    CONCLUSION
17          Plaintiff raises materially harmful error on the part of the ALJ, and, for the reasons
18   set forth above, the Court must reverse the SSA’s decision denying Plaintiff’s Applications
19   for Disability Insurance Benefits and Supplemental Security Income under the Act and
20   remand for a calculation of benefits.
21          IT IS THEREFORE ORDERED reversing the May 24, 2017, decision of the
22   Administrative Law Judge, (R. at 15–27), as upheld by the Appeals Council on January 23,
23   2018 (R. at 1–3). The Court remands this matter for further proceedings consistent with
24   this Order.
25          IT IS FURTHER ORDERED remanding this case to the Social Security
26   Administration for a calculation of benefits.
27   ....
28   ....


                                                 - 11 -
 1          IT IS FURTHER ORDERED directing the Clerk to enter final judgment
 2   consistent with this Order and close this case.
 3          Dated this 18th day of June, 2019.
 4
 5                                          Honorable John J. Tuchi
                                            United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 12 -
